Case 19-13113-mdc   Doc 1   Filed 05/13/19 Entered 05/13/19 18:57:04   Desc Main
                            Document      Page 1 of 9
Case 19-13113-mdc   Doc 1   Filed 05/13/19 Entered 05/13/19 18:57:04   Desc Main
                            Document      Page 2 of 9
Case 19-13113-mdc   Doc 1   Filed 05/13/19 Entered 05/13/19 18:57:04   Desc Main
                            Document      Page 3 of 9
Case 19-13113-mdc   Doc 1   Filed 05/13/19 Entered 05/13/19 18:57:04   Desc Main
                            Document      Page 4 of 9
Case 19-13113-mdc   Doc 1   Filed 05/13/19 Entered 05/13/19 18:57:04   Desc Main
                            Document      Page 5 of 9
Case 19-13113-mdc   Doc 1   Filed 05/13/19 Entered 05/13/19 18:57:04   Desc Main
                            Document      Page 6 of 9
Case 19-13113-mdc   Doc 1   Filed 05/13/19 Entered 05/13/19 18:57:04   Desc Main
                            Document      Page 7 of 9
Case 19-13113-mdc   Doc 1   Filed 05/13/19 Entered 05/13/19 18:57:04   Desc Main
                            Document      Page 8 of 9
Case 19-13113-mdc   Doc 1   Filed 05/13/19 Entered 05/13/19 18:57:04   Desc Main
                            Document      Page 9 of 9
